WALKER, J.
When tbe memorandum, to which it is proposed to permit a witness to refer for the purpose of refreshing his memory, does not purport to be the original, but a copy, made by some person other than the witness, the correctness of the copy must first be proved before it can be used by the witness as an aid to his memory. — Jaques v. Horton, 76 Ala. 238; Stoudenmire v. Harper, 81 Ala. 242. In the present case, the memorandum proposed to be shown to the witness Eitzhugh was admitted not to be the original, but what purported to be a copy made by one Kendrick. Kendrick was not introduced to prove the correctness of the copy, and it was not proposed to be shown that the witness Eitzhugh knew that the paper offered was a correct copy. The paper was wholly unauthenticated, and the court properly refused to permit the witness to use it for the purpose of refreshing his memory.
Affirmed.